Nichols, Presiding Judge.
1. The third enumeration of error of the appellant is controlled adversely to her by the decision in Headnote 1 of Brown v. State, ante.
2. The second enumeration of error of the appellant is controlled adversely to the State by the decision in Headnotes *6363 and 4 in Brown v. State, supra, and for such reason the defendant is entitled to a new trial.
Submitted November 2, 1965
Decided November 10, 1965.
Casey Thigpen, for appellant.
Thomas A. Hutcheson, Solicitor, for appellee.
3. The remaining enumeration of error complains of the failure of the court to charge the principles of law necessarily involved in the case, and in support of such enumeration of error it is argued that the court did not charge the jury what would constitute a violation of the law by the defendant. While the charge given may have been subject to criticism it was not .subject to the enumeration of error relied upon by the defendant.

Case remanded for new trial.


Eberhardt and Pannell, JJ., concur.